Case 2:20-cv-04850-AS Document 28 Filed 03/04/21 Page 1 of 1 Page ID #:1404



 1
     John Metsker, Esq. SBN 268977
 2   THE METSKER LAW FIRM
 3   P.O. Box 590881
     San Francisco, CA 94159
 4
     Phone: 866-342-6180
 5   Fax: 415-500-4081
 6
     jmetsker@metskerlaw.com
     Attorney for Plaintiff
 7

 8

 9                         UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA

11
     LISA M. CHAMBERLAIN,                    No. 2:20-cv-04850-AS
12
                      Plaintiff,
13                                           [PROPOSED] ORDER FOR THE
     v.                                      AWARD OF ATTORNEY FEES
14                                           PURSUANT TO THE EQUAL ACCESS
     ANDREW SAUL,
15   Commissioner of Social Security,        TO JUSTICE ACT, 28 U.S.C. § 2412(d)

16                    Defendant.
17

18
           The Court having approved the stipulation of the parties, IT IS ORDERED
19

20   that Plaintiff be awarded attorney fees under the Equal Access to Justice Act, 28
21   U.S.C. § 2412(d), in the amount of TWO THOUSAND TWO HUNDRED
22
     SEVENTY FOUR DOLLARS AND FORTY SEVEN CENTS ($2,274.47).
23

24

25   DATE: March 4, 2021                   ___________________________________
                                                      / s / Sagar
26                                         HONORABLE ALKA SAGAR
                                           UNITED STATES MAGISTRATE JUDGE
27

28
